IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-0203-15


                               ALEX CRANK II, Appellant

                                              v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE EIGHTH COURT OF APPEALS
                             BEXAR COUNTY

              PER CURIAM . KEASLER and HERVEY , JJ., dissent. Newell, J. did not participate.

                                         ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 9.4(i)(2)(D)

because the petition exceeds the proper page limits.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: August 26, 2015
Do Not Publish